Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Applicants filed claims 1 – 44 with the instant application on 29 November 2019.  In a Preliminary Amendment filed 13 December 2019, Applicants amended claims 5 – 9, 11 – 13, 16 – 18, 22, 23, 25, 28, 32, 36, 37, 39 – 41, 43, and 44, canceled claims 10, 19 – 21, 29 – 31, 34, 35, 38, and 42, and added new claim 45.  Consequently, claims 1 – 9, 11 – 18, 22 – 28, 32, 33, 36, 37, 39 – 41, and 43 – 45 are available for substantive examination.
Requirement for Restriction-Election 
Restriction to one of the following inventions is required pursuant to 35 U.S.C. § 121:
I.	Claims 1 – 9, 11 – 18, and 45, drawn to a formulation comprising a cannabinoid, an emulsifier, and a glycerin-based carrier surfactant, the invention classified in A61K 9/00.
II.	Claims 22 - 28, drawn to a powder formulation prepared by drying a formulation comprising a cannabinoid, an emulsifier, and a glycerin-based carrier surfactant, and a beverage product comprising the formulation, the invention classified in A23L 2/00.
 III.	Claims 32, 33, 36, and 37, drawn to a method for preparing a formulation comprising a cannabinoid, an emulsifier, and a glycerin-based carrier surfactant, the method comprising the step of mixing the cannabinoid, emulsifier, and  classified in A61K 31/352.
IV.	Claims 39 – 41, drawn to a method for preparing a product comprising a formulation that comprises a cannabinoid, an emulsifier, and a glycerin-based carrier surfactant, the method comprising the steps of mixing the cannabinoid, emulsifier, and glycerin-based carrier surfactant to prepare the formulation, and mixing the formulation with an aqueous solution, the invention classified in A61K 9/107.
The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process (see MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product such as a pharmaceutical composition comprising an active ingredient other than a cannabinoid, or related product. 
Inventions II and IV are related as product and process of making.  The inventions are distinct if either or both of the following can be shown:  (1) that the process as claimed can be used to make another and materially different product, or (2) that the product as claimed can be made by another and materially different process (see MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product such as a pharmaceutical 
Rejoinder 
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicants elects claim directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder.  All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR § 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability, including the requirements of 35 U.S.C. §§ 101, 102, 103, and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues.  See MPEP § 804.01.
I and II are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself, or in other combinations (see MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because the sub-combination does not require the powder form of the combination, particularly where used in a beverage (cf. claim 24).  The sub-combination has separate utility, such as use in a pharmaceutical composition.
Inventions IV and V are related as combination and sub-combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the sub-combination as claimed for patentability, and (2) that the sub-combination has utility by itself, or in other combinations (see MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the sub-combination as claimed because the sub-combination does not require mixing with an aqueous solution (to form an emulsion) (cf. claim 39).  The sub-combination has separate utility, such as use in a pharmaceutical composition, whether topical or parenteral.
Rejoinder 
The Examiner has required restriction between combination and sub-combination inventions.  Where Applicant elect a sub-combination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicants are advised that if any claim presented in a continuation or 
Burden 
Restriction for examination purposes as indicated is proper because all the inventions listed in this Action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are  advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (see 37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention. 
Traversal 
Applicants may make an election of an invention with or without traverse. To reserve a right to petition, Applicants must make the election with traverse.  If the Response does not distinctly and specifically point out supposed errors in the Restriction Requirement, the Examiner shall treat the election as an election without traverse.  Applicants must present traversal at the 
Should Applicants traverse on the ground that the inventions are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection pursuant to 35 U.S.C. § 103, or pre-AIA  35 U.S.C. § 103(a) of the other invention.
Election of Species
This application contains claims directed to species from the following patentably distinct genera:
	(a)	cannabinoid, or specific combination thereof	(see claims 8, 9);
	(b)	emulsifier, or specific combination thereof		(see claims 11 – 15);
	(c)	carrier oil, or specific combination thereof		(see claims 3, 4);
	(d)	stabilizer					(see claims 25, 26, 27, 44).
The species are independent or distinct because each of the candidate species is a separate chemical entity, each with its own inherent physicochemical properties (among them relative solubilities in various solvents, or HLB values), and activity in specific applications.
Applicants are required pursuant to 35 U.S.C. § 121 to elect a single disclosed and/or claimed species from each of the genera identified above.  To the extent consistent with the claims and the disclosure of the specification, each elected species must be a single, distinct monoglycerides from the genus identified as carrier oil would not be appropriate in that it constitutes a sub-genus, rather than a unique chemical entity.  In comparison, election of glyceryl monostearate would be an appropriate election.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
 The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicants are advised that the Response to this Requirement, to be complete, must include (i) an election of a species, or a grouping of patentably indistinct species, to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
Traversal
The Species Election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as 
Should Applicants traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, Applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Correction of Inventorship
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).



CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619